Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Feb 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 3 Feb 2022.
Claims 7-10 were cancelled.
Claims 1, 3, 11, and 13-15 were amended.
Claims 1-3, 5-6, 11, and 13-15 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant has canceled claims 7-10, which were the only claims rejected under 35 U.S.C. 101 in the final action mailed 3 Mar 2021. Therefore, the rejection is withdrawn. 
Applicant’s amended claims are eligible under 35 U.S.C. 101 at least because they result in a practical application of the abstract idea. The additional elements recited in the claims, along with the structural relationships to the steps performed, meaningfully limit the abstract idea of identifying items in a shipping container. Therefore, the rejection under 35 U.S.C. 101 is withdrawn. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments filed 3 Feb 2022 have been fully considered but they are not persuasive. Applicant asserts that “Zhu does not disclose or suggest printing of a label with information including all EPC values or counts of the RF ID-tagged items onto the carton once it is confirmed that the first information matches the second information retrieved from a database.” Applicant’s remarks, p. 6. Applicant further asserts that neither Matsen nor Ghia remedy the alleged defects of Zhu. Id. Applicant’s independent claim 1 is a process claim. The printing step is a contingent limitation, wherein the condition precedent is that the printing of the label happens “if the first information and the second information match.” In process or method claims, the broadest reasonable interpretation of a claim reciting a contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. MPEP 2111.04(II), citing  Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, because the printing step is contingent on the information matching, and because the claim is a process claim, the broadest reasonable interpretation of the claim is that the condition precedent is not met and that no printing occurs. Therefore, Applicant’s arguments regarding claim 1 are not persuasive. The rejection has been updated as necessary to reflect Applicant’s amendments. 
Applicant next asserts that Zhu fails to disclose “Configuring the scanner and processor to look for a large form factor ensures that only the RFID Pack Certification label is scanned and not the individual item tags.” Applicant’s remarks, p. 7. As an initial matter, this is not reflective of the claim language, which merely reflects that the scanner looks for a larger form factor, not that the scanner looks only for the larger form factor. Additionally, changes in size and proportion are not sufficient to patentably distinguish over the prior art. Therefore, with respect to the breadth of the claim language currently recited, the larger form factor label is insufficient to overcome the recitations of Zhu. Therefore, Applicant’s arguments with respect to claim 11 are not persuasive. 
Moreover, Applicant does not disclose how the system identifies a larger form factor label, merely that it does. See Applicant’s originally filed disclosure, paragraphs [0036] and [0043], in particular. There is no disclosure that the scanner can weigh or visually identify the larger form factor label, or of any other mechanism for identifying the physical characteristic of the label being larger. Therefore, even if Zhu fails to disclose the claimed invention, which, in light of the breadth of the claim language is not the case, the claim is rejected under 35 U.S.C. 112(a) and 112(b) as set forth below. 
Applicant next asserts that “Zhu and Matsen nowhere disclose or suggest a method of determining how many items are processed after a particular time interval using the data from the RFID Pack Certified Label combined with the data from the source.” Applicant’s remarks, p. 7. This is not persuasive for at least the reason that neither claim 15 nor claim 11, from which claim 15 depends, recite that the data are combined after a particular time interval. There is no reference to particular time interval. Claim 15 recites that the RFID items received in a session are determined by combining the data from the pack certified label with the source data, but there is no recitation that the session or any other element are time limited. Therefore, Applicant’s arguments regarding claims 11 and 23-15 are not persuasive. The rejection has been updated as necessary to reflect Applicant’s amendments.
Applicant next asserts that Zhu “does not disclose or suggest the use of a dedicated processing unit linked exclusively with a reader,” and that “the pending claims seek to keep the RFID pack certification label simple without unduly loading it with unnecessary components such as a controller, memory module and the like.” Applicant’s remarks, p. 8. There is no recitation in claim 2, or in claim 1, from which claim 2 depends, that the processing unit is linked to a “dedicated processing unit linked exclusively with a reader,” and neither does Applicant’s specification require reading this limitation into the claim. The processing unit is disclosed in fig. 1 and paragraphs [0025]-[0026], and nothing in either of these disclosures requires a reading into the claim that the processing unit is linked “exclusively” with the reader. Moreover, fig. 1 appears to directly contradict this assertion, showing the processing unit both as a full CPU style device and linked to the printer. Because the system is not defined as requiring an exclusive link between the processor and the reader in Applicant’s originally filed specification, Applicant’s arguments with respect to claim 2 are not persuasive. 
Applicant asserts that claims 6, 13, and 14 are allowable by virtue of depending from allowable claims. Applicant’s remarks, pp. 8-9. For the reasons set forth above, this is not persuasive. 
An interview prior to further filings may help to identify opportunities to overcome the outstanding art-based rejections. 

Specification
The disclosure is objected to because of the following informalities: paragraph [0027] discloses the processing unit 108. However, the processing unit is disclosed in fig. 1 as element 106. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to recite, in relevant part, “providing a scanning tunnel with a scanner and a processor coupled to the scanner” and “scanning the at least one RFID Pack Certified Label such that the scanner looks for a larger form factor in the RFID Pack Certified Label to demonstrate that the at least one carton has been received.” However, Applicant’s originally filed disclosure does not disclose structure or an algorithm for a scanner within a scanning tunnel which “looks for a larger form factor in the RFID Pack Certified Label.” Applicant’s originally filed specification discloses that a scan may be based on proximity of the RFID label to the scanner ([0043]), that “a scanning tunnel [may] look only for a larger form factor” ([0044]), and that “a scan solution only needs to accomplish energizing and capturing the larger RFID Pack Certified carton content label” ([0046]). However, the originally filed disclosure does not set forth how the scanning tunnel determines that the carton content label is the larger form factor label. There is no disclosure of a camera or optical sensor to identify the larger form factor, there is no disclosure of a weighing mechanism, and there is no indication that there is any other mechanism by which the scanner “looks for a larger form factor” for the proper label to scan. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. MPEP 2161.01(I), citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Because Applicant does not disclose how the scanning tunnel identifies the larger form factor carton label, one having ordinary skill in the art would not reasonably understand that the inventor had possession of the claimed invention at the time the application was filed. 
Claims 13-15 depend from claim 11 and inherit the defects of their parent claim. Therefore, claims 11 and 13-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 has been amended to recite, in relevant part, “providing a scanning tunnel with a scanner and a processor coupled to the scanner” and “scanning the at least one RFID Pack Certified Label such that the scanner looks for a larger form factor in the RFID Pack Certified Label to demonstrate that the at least one carton has been received.” However, Applicant’s originally filed disclosure does not disclose structure or an algorithm for a scanner within a scanning tunnel which “looks for a larger form factor in the RFID Pack Certified Label.” Applicant’s originally filed specification discloses, in nearly the same language, that a scan may be based on proximity of the RFID label to the scanner ([0043]), that “a scanning tunnel [may] look only for a larger form factor” ([0044]), and that “a scan solution only needs to accomplish energizing and capturing the larger RFID Pack Certified carton content label” ([0046]). However, the originally filed disclosure does not set forth how the scanning tunnel determines that the carton content label is the larger form factor label. There is no disclosure of a camera or optical sensor to identify the larger form factor, there is no disclosure of a weighing mechanism, and there is no indication that there is any other mechanism by which the scanner “looks for a larger form factor” for the proper label to scan.  Because Applicant does not disclose how the scanning tunnel identifies the larger form factor carton label, one having ordinary skill in the art would not be able to understand, from the plain language of the claim, how the scanner “looks for” a larger form factor label. Therefore, claim 11 is indefinite. For the purposes of examination, this is being interpreted as more than one RFID element in the pack certification tag and different protocols for identifying the carton tag from the item tags. 
Claims 13-15 depend from claim 11 and inherit the defects of their parent claim. Therefore, claims 11 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”).
Claim 1:
Zhu discloses the following elements:
A process for radio frequency identification (RFID) certification of carton content, the process comprising: ([0006]-[0007] tracking a plurality of items using RFID technology)
preparing a carton with one or more RFID-tagged item; ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0021] items are collected within a container; [0024] item tags are RFID tags)
placing the carton into a RFID read  ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0024] reader interrogates tags to retrieve item information; [0036] integrity tag includes a controller and in communication with the reader)
activating at least one antenna of the RFID read  ([0036] integrity tag includes an antenna, identified as element 30 in Fig. 2; [0024] reader interrogates tags; see Fig. 1 which shows an antenna on the reader, depicted by the same symbol as antenna 30 in Fig. 2; [0038] integrity tag generates a transmit signal to the reader to induce reading)
communicating the first information from the RFID-tagged items to the RFID read  ([0036] integrity tag includes controller, communication unit, and memory; [0028] reader may interrogate item tags and store item level information on the integrity tag)
checking if the first information matches with a second information retrieved from a database; ([0026] reader reads both integrity tag information (database information) and the item tags and verifies the integrity of the container based on the comparison of the integrity tag information and the item tag information)
if the first information and the second information match, printing a label with all EPC values or counts of the RFID-tagged items; ([0026] integrity tag may also be a printed barcode label correlated to item tag information, may be configured to be applied to the carton – this necessitates printing the label with the data; [0040] integrity tag reads the item count value or check sum and stores the integrity information in the memory)
and applying the label to the carton. ([0026] integrity tag may be a printed barcode label configured to be applied to carton – this necessitates printing the label with the data; [0040] integrity tag reads the item count value or check sum and stores the integrity information in the memory; [0026] reader reads both integrity tag information (database information) and the item tags and verifies the integrity of the container based on the comparison of the integrity tag information and the item tag information; [0028] integrity tag is affixed to the container)
The printing of the label and applying the label to the carton are contingent limitations, wherein the condition precedent is that the printing and applying of the label happen “if the first information and the second information match.” In process or method claims, the broadest reasonable interpretation of a claim reciting a contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. MPEP 2111.04(II), citing  Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, because the printing step is contingent on the information matching, and because the claim is a process claim, the broadest reasonable interpretation of the claim is that the condition precedent is not met and that no printing occurs. Therefore, while art has been applied to these limitations in the interest of compact prosecution, the limitations are given no patentable weight. 
Zhu does not explicitly disclose that the reader is in a read chamber. However, Matsen discloses an RFID chamber that is in communication with a server and a computing device having a processing system. See Matsen Fig. 1, paragraph [0014], [0016]. Matsen also discloses that the RFID chamber has at least one antenna in paragraph [0015]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to combine the RFID item tag system of Zhu with the RFID chamber of Matsen in order to read “any group of items that are streaming through a particular location.” Matsen, paragraph [0014]. 
Claim 3:
Zhu in view of Matsen discloses the elements of claim 1, above. Zhu also discloses:
wherein communicating with the processing unit further comprises initiating a lookup for a carton identification (ID), and retrieving data from a database regarding the one or more RFID tagged item. ([0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0045] reader may obtain item information from a database or other system)
Claim 5:
Zhu in view of Matsen discloses the elements of claim 1, above. Zhu also discloses:
wherein the label is a RFID Pack Certification Label. ([0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0026] integrity tag is an RFID tag)
The printing of the label and applying the label to the carton are contingent limitations, wherein the condition precedent is that the printing and applying of the label happen “if the first information and the second information match.” In process or method claims, the broadest reasonable interpretation of a claim reciting a contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. MPEP 2111.04(II), citing  Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, because the printing step is contingent on the information matching, and because the claim is a process claim, the broadest reasonable interpretation of the claim is that the condition precedent is not met and that no printing occurs, which necessarily follows that the printed label is not printed and is therefore not a pack certification label. Therefore, while art has been applied to these limitations in the interest of compact prosecution, the limitations are given no patentable weight. 
Claim 11:
Zhu discloses the following elements:
An aggregate process for radio frequency identification (RFID) certification of carton content, the process comprising: ([0006]-[0007] tracking a plurality of items using RFID technology)

providing one or more cartons labeled with at least one RFID Pack Certified Label and packed with one or more RFID tagged items; ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0021] items are collected within a container; [0024] item tags are RFID tags; [0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0026] integrity tag is an RFID tag; [0026] integrity tag may also be a printed barcode label correlated to item tag information; regardless of format, integrity tag is configured to be read by a scanner, even if printed; [0036] integrity tag includes a processor (controller) and is in communication with the reader)
and scanning the at least one RFID Pack Certified Label such that the scanner looks for a larger form factor, RFID Pack Certified Label to demonstrate that the at least one carton has been received, wherein after scanning is completed the processor combines data captured from the RFID Pack Certified label with other data sent from a source. ([0048] container may be scanned upon arrival; [0050] reader interrogates integrity tag; [0028] reader interrogates item tags to obtain a count of item tags; [0029] reader compares count of item tags to count stored on integrity tag to certify accurate count – this step cannot be completed without the scanning having been complete; [0032] if integrity data is faulty, reader may communicate with a back office database to determine correct information; [0027] integrity tag may include more than one RFID element – this is a larger form factor; [0041] system may use a different frequency or protocol for integrity tags and item tags)
Zhu does not explicitly disclose that the reader is in a read chamber. However, Matsen discloses an RFID chamber that is in communication with a server and a computing device having a processing system. See Matsen Fig. 1, paragraph [0014], [0016]. Matsen also discloses that the RFID chamber has at least one antenna in paragraph [0015]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to combine the RFID item tag system of Zhu with the RFID chamber of Matsen in order to read “any group of items that are streaming through a particular location.” Matsen, paragraph [0014]. 
Claim 15:
Zhu in view of Matsen discloses the elements of claim 11, above. Zhu also discloses:
processor is configured to determine sum total of the RFID tagged items received in a session by combining the data captured from the RFID Pack Certified Label with the data from the source for each carton. ([0028] reader interrogates item tags to obtain a count of item tags; [0029] reader compares count of item tags to count stored on integrity tag to certify accurate count)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and further in view of U.S. Patent Publication No. 2007/0102506 to Stevens et. al. (“Stevens”).
Claim 2:
Zhu in view of Matsen discloses the elements of claim 1, above. Zhu also discloses that the reading may be initiated by a user (paragraph [0048]), and that the reader may include user interface elements (paragraph [0054]). This is highly suggestive of a button to initiate the read process. Neither of Zhu nor Matsen explicitly disclose a user pressing a start button to initiate the reading. However, Stevens discloses:
wherein the RFID read process is initiated by a user pressing a start button on a processing unit linked to the RFID read chamber. ([0030] reader includes interface having a query whether to begin the scan process and a “Yes” button and a “No” button; reader may be a pocket PC (processing unit); [0031] RFID reader begins reading responsive to user pressing the “Yes” button)
Zhu discloses user-initiated reading via a scanner with user-interface elements. Stevens discloses a scanner with a start button. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RFID scanning system of Zhu in view of Matsen the start button as taught by Stevens since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and further in view of U.S Patent No. 10,163,071 to Quan et. al. (“Quan”).
Claim 6:
Zhu in view of Matsen discloses the elements of claim 5, above. Zhu also discloses that the integrity tag may include security features to prevent removal and replacement of the integrity tag (paragraph [0055]). Neither Zhu nor Matsen explicitly disclose deactivation of a removed or cut tag. However, Quan discloses:
wherein if the label is removed or cut the label is deactivated or detuned. (col. 3, l. 66 – col. 4, l. 2 removal of the RFID tag may trigger a deactivate provision without further operator intervention)
Zhu discloses security features to prevent removal and replacement of the integrity tag. Quan discloses deactivating a RFID tag in the event of removal. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the RFID label of Quan for the integrity tag of Zhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The printing of the label and applying the label to the carton are contingent limitations, wherein the condition precedent is that the printing and applying of the label happen “if the first information and the second information match.” In process or method claims, the broadest reasonable interpretation of a claim reciting a contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent is not met. MPEP 2111.04(II), citing  Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, because the printing step is contingent on the information matching, and because the claim is a process claim, the broadest reasonable interpretation of the claim is that the condition precedent is not met and that no printing occurs, which obviates any further claimed function of the label. Therefore, while art has been applied to these limitations in the interest of compact prosecution, the limitations are given no patentable weight. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and further in view of U.S Patent Publication No. 2014/0222710 to Wheelock et. al. (“Wheelock”).
Claim 13:
Zhu in view of Matsen discloses the elements of claim 11, above. Zhu also discloses that the container may be scanned upon arrival after shipping (paragraph [0048]). Zhu does not explicitly disclose that the other data from a source is advance shipping notice data. However, Wheelock discloses:
wherein the data from the source is comparison of advanced shipping notice (ASN) data. ([0031] contents of the shipment are described by an advance shipping notice, and may be combined with product data from a retailer’s inventory or financial system; [0052] cartons are scanned upon arrival; [0065] scanned information is compared with information from the ASN)
Zhu highly suggests using advance shipping notice to verify a scan of a carton level RFID tag. Wheelock discloses that information derived from an ASN is compared with scanned information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the arrival scan and database information of Zhu with the arrival scan and ASN information of Wheelock in order to “determine whether extra cartons were received, expected cartons were missing, or received cartons were damaged.” Wheelock, paragraph [0065]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and in view of E. P. Publication No. 3 065 091 to Ghisa et. al. (“Ghisa”).
Claim 14:
Zhu in view of Matsen discloses the elements of claim 11, above. Zhu also discloses that a tag may be affixed to the carton (paragraph [0033]), and that the integrity tag may be a label including a printed barcode (paragraph [0026]). Zhu does not explicitly disclose that the label may include a QR code. However, Ghisa discloses:
wherein the at least one RFID Pack Certified Label comprises a 2-D code. ([0026]-[0027] a two layered label including a QR code and an RFID tag may be applied to a product)
A QR code is a 2-dimensional code. Zhu discloses that the integrity data may be included on an RFID tag or a printed barcode label. Ghisa discloses that a product authentication tag may include an RFID element and a QR code. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the two layer label of Ghisa for the integrity tag of Zhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20180096175 to Schmeling et. al. discloses integrating information about contents of a package into the packaging using printed tags in at least [0058] and [0144]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628